

115 HR 5741 IH: Military Research and Development Act
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5741IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mr. Krishnamoorthi (for himself, Mr. Johnson of Georgia, Mr. Khanna, and Mr. Panetta) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require annual reporting on the on the research, development, test, and evaluation capabilities
			 of the Department of Defense.
	
 1.Short titleThis Act may be cited as the Military Research and Development Act. 2.Annual report on research, development, test, and evaluation capabilities of the Department of Defense (a)Report requiredNot later than 180 days after the date of the enactment of this Act, and on an annual basis thereafter, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the research, development, test, and evaluation capabilities of the Department of Defense.
 (b)ElementsEach report required by subsection (a) shall include, with respect to the research, development, test, and evaluation capabilities of the Department of Defense, the following:
 (1)A comparison of the capabilities of the Department versus the capabilities of adversaries of the United States.
 (2)Identification of specific areas, if any, in which the capabilities of the Department are at risk of falling behind the capabilities of other nations.
 (3)An explanation of how the capabilities of the Department are affected by budget sequestration and the use of continuing resolutions to fund the Federal Government.
				